Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 9/23/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendments and remarks filed 9/23/21 have been entered.

2.   Claims 1, 2, 6-9, 12, 14, 16, and newly added Claims 29-34 are under examination.

3.   In view of Applicant’s amendments all previous rejections have been withdrawn. 

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 9, 30, and 31 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically, acronyms such as “GAD”,  “IGRP”, etc. must be preceded at their first use by the name in full.  Accordingly, the claims are considered to be vague and indefinite and the metes and bounds of the claim cannot be determined.

6.   This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 1, 2, 6-9, 12, 14, 16, 21, 22, 24, 26, 27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,265,815 (of record) in view of U.S. Patent No. 9,333,244 (of record), Huyhn et al. (2002, of record), and Pugliese (2004, of record).

The ‘815 patent teaches liposomes as tolerogenic carriers of encapsulated autoantigen for the induction of immunosuppressive effects (see particularly, the Abstract, column 2, lines 51-53 and column 32, line 21.  Said liposomes comprise PS, PC, and CHOL, insulin and a pharmaceutically acceptable excipient (see particularly, column 2, lines 45-46, column 24, line 53 – column 25, line 12 and column 8, line 27).  Said liposomes can be 1000 nm in size (see particularly column 15, line 65).  

	The reference fails to teach a multivesicular liposome (MVV) and the autoantigen of SEQ ID NO:1.

The ‘244 patent teaches a multivesicular PS, PC, and CHOL liposome that is highly stable and that said liposome is biocompatible and biodegradable that can be used to deliver therapeutic agents (see particularly column 57, line 65 – column 60, line 40).  The reference further teaches MVVs of 500 nm, 1000 nm, and 5000 nm in size (see particularly column 60, lines 4-5).  

Huyhn et al. teach PS as the apoptotic cell engulfment signal for DCs (see particularly page 41, column 1).

	Pugliese teaches the insulin A chain of SEQ ID NO:1 as a possible T cell epitope (see particularly the Abstract, Figure 1 and Table 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references to arrive at the multivesicular liposome of the claims, and the administration thereof.  Beginning with the tolerogenic PS-comprising liposome of the ‘815 patent and producing a multivesicular version thereof for enhanced stability, biocompatibility and biodegradability, said liposome encapsulating the insulin A chain of SEQ ID NO:1, for use in a method of treating T1D.  Note that Claim 1 now includes a new molar ration limitation.  However, said ratio encompasses a 1:1:1 ration of liposome constituents which is clearly the most obvious.  Claim 6 is included in the rejection because the limitations recited therein comprise only the routine optimization of the claimed liposome falling well within the purview of the ordinarily skilled artisan at the time of filing.  Also note that the ‘244 patent teaches routine optimization depending on context and desired parameters such as desired release rate (see particularly column 60 line 41 – column 64, line 49).  

Applicant’s arguments filed 9/23/21 have been fully considered but are not found persuasive.  Applicant again argues against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the references do not teach the molar ratios of the claims.

As set forth above, 1:1:1 would seem to be the most obvious.

Applicant argues a lack of motivation to optimize.

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”
Note that in the claimed context molar ratio and concentration of the liposome components are essentially the same thing.

	Applicant then appears to argue that only one parameter can be optimized.

	Applicant’s apparent argument defies common scientific sense.  The ordinarily skilled artisan would know that all relevant parameters should be optimized.

Applicant argues that the ‘815 patent teaches the use of an immunosuppressant.

The use of an immunosuppressant was not the teaching the ‘815 patent was cited for.

9.   No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








G.R. Ewoldt, Ph.D., 1/16/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644